Citation Nr: 0909817	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  06-17 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial evaluation greater than 70 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to February 
1972.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in March 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, in which service connection for PTSD was 
granted and evaluated as 50 percent disabling, effective in 
April 2003.  The Veteran disagreed with the evaluation 
assigned.

In a March 2006 rating decision, the RO granted an evaluation 
of 70 percent for the service-connected PTSD, effective in 
April 2003.  As this increased rating does not constitute a 
full grant of all benefits possible, and as the Veteran has 
not withdrawn his appeal, the issue concerning entitlement to 
an increased rating for PTSD is still pending.  See AB v. 
Brown, 6 Vet. App. 35 (1993).

The Veteran testified before the undersigned Veterans Law 
Judge in February 2009.  A transcript of the hearing is 
associated with the claims file.

A motion to advance this case on docket was granted by the 
Board in March 2009.  See 38 U.S.C.A. § 7101 (West 2002 & 
Supp. 2007); 38 C.F.R. § 20.900(c) (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his hearing before the undersigned Veteran's Law Judge in 
February 2009, the Veteran and his witness testified that the 
Veteran's symptoms had worsened since his last VA 
examination.

In addition, the Veteran testified in a hearing before the 
hearing office at the local RO in September 2008 that he had 
presented to the emergency room on several occasions for 
escalating anxiety attacks associated with his service-
connected PTSD.

The most recent treatment records present in the claims file 
are dated in August 2008, and the most recent VA examination 
was conducted in April 2008.

Additional VA examination is necessary to establish the 
nature and extent of the service-connected PTSD.  See 
McClendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran is reminded that in order to obtain an accurate 
medical assessment of his service-connected PTSD, he must 
discuss his symptoms fully and clearly with his examiner.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and any all VA and non-VA 
treatment records that the Veteran has 
identified that have not been obtained.  
In particular, obtain any and all 
treatment records from the Puget Sound VA 
Health Care System in Seattle, Washington 
since August 2008.  

2. After #1 is completed, schedule the 
Veteran for medical examination by the 
appropriate medical professional to 
determine the nature and extent of his 
service-connected PTSD.  All indicated 
tests and studies should be performed. The 
claims folder, including a copy of this 
remand, and the transcript from the 
February 2009 hearing, must be provided to 
the examiner in conjunction with the 
examination.

3. After undertaking any other development 
deemed essential in addition to that 
specified above, readjudicate the 
Veteran's claim for an increased 
evaluation for his service connected PTSD, 
with application of all appropriate laws 
and regulations, including consideration 
of the applicability of an extra-schedular 
evaluation, and consideration of any 
additional information obtained as a 
result of this remand. If any decision 
remains adverse to the Veteran, provide 
him and his representative with a 
supplemental statement of the case.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The Veteran need take no 
action until he is so informed. The Veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The Veteran is advised that failure to appear for VA 
examinations could result in the denial of his claim. 38 
C.F.R. § 3.655 (2007). See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991). The Board intimates no opinion as to the 
ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

